DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/11/2020 and 01/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17 and 31-32, in the reply filed on 05/02/2022 is acknowledged.
Status of Claims
The examiner has taken notice that claims 18-30 have been canceled.  Claims 1-17 and 31-32 are pending in the current application.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “a known 5G NR Primary Synchronization Signal (PSS)” and “a known 5G NR Secondary Synchronization Signal (SSS)” in claim 1 are relative terms which render the claim indefinite. The terms “a known 5G NR Primary Synchronization Signal (PSS)” and “a known 5G NR Secondary Synchronization Signal (SSS)” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  To be more specific, Paragraph [0035] of applicant’s specification, filed 09/11/2020 only describes that the known 5G NR PSS/SSS is expected to be in the downlink signal, effectively repeating the claim language without further defining or providing an example as to what “a known” PSS/SSS is considered to one of ordinary skill in the art.

	Claims 2-16 are rejected for depending on claim 1.
	Claims 17 and 31-32 are interpreted and rejected for the same reason as claim 1.
Allowable Subject Matter
Claims 1-17 and 31-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	Applicant’s invention is directed to a method and repeater system for use with a Fifth Generation (5G) New Radio (NR) base station using 5G NR time-division duplexing (TDD), the repeater system configured to switch between a downlink mode and an uplink mode, the method steps comprising: determining TDD parameters for a 5G NR cell served by the 5G NR base station; determining timing of the 5G NR time-division duplexing of the 5G NR cell based on correlating a waveform of the downlink signal with a 5G NR Primary Synchronization Signal (PSS) or a 5G NR Secondary Synchronization Signal (SSS); and switching between operating the repeater system in the downlink mode and operating the repeater system in the uplink mode using the timing of the 5G NR time-division duplexing of the 5G NR cell.
	Applicant’s independent claims recite wherein the repeater circuitry is configured to determine timing of the 5G NR time-division duplexing of the 5G NR cell based at least in part on correlating a waveform of the downlink signal with one or more of: a known 5G NR Primary Synchronization Signal (PSS) expected to be in the downlink signal as indicated by at least some of the basic TDD parameters for the 5G NR cell; and a known 5G NR Secondary Synchronization Signal (SSS) expected to be in the downlink signal as indicated by at least some of the basic TDD parameters for the 5G NR cell; and wherein the repeater circuitry is configured to switch between being operated in the downlink mode and operated in the uplink mode using the timing of the 5G NR time-division duplexing of the 5G NR cell (as described in Paragraphs [0035] and [0036] of applicant’s specification, filed 09/11/2020), which is neither taught nor suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chang et al. (US 2017/0223668 A1) discloses correlations of PSS and SS to get downlink time domain and frequency domain synchronization.
	Ashworth et al. (US 2021/0409106 A1) discloses amplifying downlink and uplink signals, and correlating PSS and SSS for cell synchronization at a TDD repeater.
	Paravazi et al. (US 9,820,272 B1) discloses determining a duplex mode of a carrier channel based on identifying a timing location of detected synchronization signals, and performing cross-correlation between PSS/SSS sequences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461